DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

The outstanding 35 USC 112(a) rejections have been overcome by the present amendments to the claims.

The outstanding 35 USC 112(b) rejections of claims 1 and 6 have been withdrawn because the prosecution history has established that, in light of the Specification (MPEP §2111), the broadest reasonable interpretation of the limitation “wherein the object is placed as close as possible to the beam splitter” is that the object is closer to the beam splitter than to the test detector along the test arm (using Applicant’s Fig.1b as the only material example, d1 < d2).

Regarding the outstanding 35 USC 103 rejections of claims 1 and 6, the prior art establishes a theoretical basis for x-ray ghost diffraction with an incoherent x-ray source and equal-length test and reference arms and corresponding detectors (Cheng), and the prior art demonstrates an incoherent optical ghost diffraction arrangement with a coherent light source and a diffuser with equal-length test and reference arms and corresponding detectors (Zhang).
However, the examiner agrees with Applicants’ arguments (see p.7-8 of the Remarks filed 5/12/2022) that an x-ray ghost diffraction device having the combination of an incoherent x-ray source and a diffuser is neither taught nor reasonably suggested by the prior art, in combination with the beam splitter, equal-length reference and test arms, and corresponding detectors, where the object is placed proximate to the beam splitter and distal to the single-pixel detector along the test arm, as required by the combinations as claimed in each of claims 1, 6 and 7.
The Examiner has reconsidered the prior position, now recognizing that realizing a practical x-ray ghost diffraction device, from extrapolation of a practical optical ghost diffraction device and theoretical posits, is not necessarily predictable and likely requires undue experimentation on the part of PHOSITA.  Applicants are the first to realize a practical high resolution x-ray ghost diffraction device with an incoherent x-ray source and diffuser, where Applicants point out that the prior art does not suggest to PHOSITA that the combination would be reasonable or necessary.
Claims 2, 3 and 5 are allowed by virtue of their dependence upon claim 1.

Response to Arguments
Applicant's arguments raised an issue of confusion as to the interpretation, versus the scope, of the limitation, “wherein the object is placed as close as possible to the beam splitter” in the Non-Final Rejection mailed 3/2/2022 (Remarks, p.5-6).  The Examiner wishes to point out that the broadest reasonable interpretation, in light of the Specification, is that the object is simply closer to the beam splitter than to the detector.  The narrowest possible interpretation would be that the object and beam splitter touch, since touch is the epitome of “as close as possible”.  Little else may be inferred, due to the lack of details in the disclosure, the schematic nature of the Figures, and the lack of subsequent evidence establishing a range, a relationship, a methodology for assessment, or even a scientific rationale for its significance.
Specifically, the 37 CFR 1.132 affidavit filed 11/2/2021 failed to establish a workable definition or range, merely providing a context-specific range of less than 30 mm but greater than 0 mm for the prior art optical system.  This is not predictive of what distances, or ranges thereof, may be considered “as close as possible” in an x-ray regime, which may have very different dimensional requirements due to the substantially different interactions with a given object due to the higher energy/shorter wavelengths involved.  In short, an assertion that ‘it could be closer’ is not sufficient for PHOSITA to establish the meets and bounds of a claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884